Citation Nr: 1107627	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for the period prior to December 9, 2009, and in excess 
of 50 percent for the period beginning December 9, 2009, for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active military service from November 1964 to 
December 1984.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.


REMAND

The Board finds that additional development is required before 
the Veteran's claim on appeal is decided.

In his substantive appeal received in March 2009, the Veteran 
requested a travel board hearing before a member of the Board.  A 
review of the record shows that the Veteran has not been afforded 
the requested hearing and there is no evidence of record 
indicating that he has withdrawn his request for a travel board 
hearing.    

Because such hearings before the Board are scheduled by the RO, a 
remand of this matter is required in this case.  See 38 C.F.R. § 
20.704 (2010).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
action:

The Veteran should be scheduled for the 
requested travel board hearing before the 
Board in accordance with the docket number 
of his appeal.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


